PRICE, J.,
dissenting:
I differ from my associates only upon one proposition. I agree with them that the former adjudication is no bar, for the reason the first petition omitted averments, the assignment of which makes the second petition good. As to the pendency of another action at the time this ¡ast case was commenced, which appears from the evidence was dismissed before the second case came to trial, the second case has been sustained by two decisions ; one in Harris v. Trimble, 13 Re. 444 (1 C. S. C. 108, 110), and a case Porter v. Kingsbury, 77 N. Y. 164.
My only ground of dissent is that Sec. 5464 Rev. Stat. is intended to confer action in favor of and against living persons; especially living persons, but when a man dies his estate passes into the hands of persons íepresenting him, and all rights must be worked out against the administrator through the provisions of the special procedure provided for the settlement of the estates of deceased persons, and Sec. 5464 Rev. Stat. ought not to apply in this case.